USCA11 Case: 21-14352     Date Filed: 11/10/2022   Page: 1 of 15




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14352
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
QUENTIN TRULEY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:19-cr-00221-TWT-RGV-2
                   ____________________
USCA11 Case: 21-14352       Date Filed: 11/10/2022    Page: 2 of 15




2                      Opinion of the Court                21-14352


Before GRANT, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       It is no small matter for a court to remove a criminal
defendant from the courtroom. Quentin Truley was removed
twice: once for six minutes during a hearing on his motion to
withdraw his guilty plea, and then again for thirty-one minutes of
his sentencing hearing. Even so, we conclude that he suffered no
harm from his first removal and that the district court did not
plainly err in removing him a second time. We affirm.
                                 I.
       Quentin Truley pleaded guilty to two counts of conspiracy
to commit Hobbs Act robbery and two counts of brandishing a
firearm during a crime of violence. See 18 U.S.C. §§ 1951(a),
924(c)(1)(A)(ii). At his plea hearing, the court explained his trial
rights, reviewed his indictment, and confirmed that no one had
threatened, coerced, or made any promises to him. When asked,
Truley’s appointed attorney stated that he had no doubts as to
Truley’s competence to plea and that the two had sufficient time
to discuss the plea before the hearing.
       Truley and his attorney had history. Truley had filed several
pro se motions to dismiss his counsel, raising several complaints.
The attorney, for his part, had also moved to withdraw based on
Truley’s desire to represent himself. The court held a Faretta
USCA11 Case: 21-14352             Date Filed: 11/10/2022         Page: 3 of 15




21-14352                   Opinion of the Court                                3

hearing,1 at which Truley withdrew his last request to represent
himself. Later that day he pleaded guilty.
       One day before sentencing, Truley had a change of heart
about his guilty plea. Through counsel, he moved to withdraw his
plea, asserting that it lacked a factual basis because he had disagreed
on the record with a few facts the government presented at the plea
hearing. The district court held a hearing on Truley’s motion to
withdraw right before his scheduled sentencing hearing. At the
motion-to-withdraw hearing, Truley’s attorney asked him if he
wanted to proceed with the motion. Truley said that he didn’t
understand and then gave a short sovereign-citizen-style speech. 2

1 A Faretta hearing is a hearing at which the court advises a defendant on the
dangers of proceeding pro se and decides whether he has chosen to represent
himself. See Nelson v. Alabama, 292 F.3d 1291, 1295 (11th Cir. 2002); Faretta
v. California, 422 U.S. 806 (1975).
2 Here is what Truley said in full:

        For the record, I state I don’t understand. The Defendant party of this
        case is not in identification or a representation of me, my present blood
        and flesh person or being. This Court does not have jurisdictions over
        me or any proclaimed territories, for the lands and territories are my
        ancestral estate and national domicile. I’m not corporal or commercial
        entity of or in any trust, construct and contracts; wherefore, I deny,
        refuse, disagree and reject any and all contracts, debts and liabilities
        that arise from any trust, contracts and construct. This Court has no
        authority over adjudication, for the subject of the matter has no
        accusations of any corpus delicti or any injured parties. Further
        prosecution, conviction and confinement for the charges of this case
        will be violation of the laws and terms of the executive departments
USCA11 Case: 21-14352          Date Filed: 11/10/2022        Page: 4 of 15




4                       Opinion of the Court                      21-14352

The court was unimpressed, but allowed Truley to finish his
speech and soon after directed Truley’s attorney to argue the
motion.
       The interruptions soon began. During the argument,
Truley interjected that “all those matters were made under
psychological—” before the court cut him off and warned him not
to interrupt his lawyer. Twice, the court warned Truley that it
would remove him if he continued to interrupt. Truley persisted.
The court then excused him from the hearing, stating that he was
being disruptive and not complying with the court’s instructions.
Truley’s attorney objected to the removal. The court noted the
objection and added, “I listened to Mr. Truley’s sovereign citizen
nonsense. I let him finish that. He’s being totally disruptive, and
I’m not going to proceed with him present under these
circumstances.”
      For six minutes, Truley was absent from the courtroom
while his attorney argued the motion. When the court brought
him back, it warned Truley that if he continued to disrupt the
proceedings it would have him “removed permanently.” Truley
was present for both the government’s opposition and his


      and the Department of Justice and the Department of Health and
      Human Services as well as the statutes that govern the courts, and also
      the office that must be upheld by the courts. Wherefore, I move in
      pursuance to be free and unseized at this very moment.
USCA11 Case: 21-14352       Date Filed: 11/10/2022     Page: 5 of 15




21-14352               Opinion of the Court                        5

attorney’s rebuttal. After the rebuttal, the court denied the motion
to withdraw the guilty plea.
       Truley decided to speak up again: “excuse me, Your Honor.”
The court responded: “Don’t interrupt me Mr. Truley,” to which
Truley responded, “I thought you were done talking.” At that
point, the court again had him removed and moved on to the
sentencing hearing. This time Truley’s counsel did not object.
       During the sentencing hearing, counsel presented several
objections related to the sentencing and then Truley’s father briefly
spoke about the importance of responsibility and his hope to see
his son “free again one day.” After the father’s testimony was
finished, the court informed those present that the court would
recess and that he planned to let Truley exercise his right of
allocution. Truley had been absent for thirty-one minutes.
       After the short recess, the hearing resumed. Truley’s
attorney asked for a reduced sentence of fourteen years. Truley
then made his allocution, stating only that his admission of guilt
“was made under psychological duress which caused insufficient
awareness due to discrimination and as well as other forms of abuse
by the discretions [sic] of the courts.” He added: “That’s it.” The
court then sentenced Truley to 231 months, or nearly 20 years.
       On appeal, Truley argues that the district court erred in
removing him from both the hearing on his motion to withdraw
his guilty plea and the sentencing hearing. He relies on both the
USCA11 Case: 21-14352        Date Filed: 11/10/2022     Page: 6 of 15




6                      Opinion of the Court                 21-14352

Due Process Clause of the Fifth Amendment and Rule of Criminal
Procedure 43.
                                 II.
       We use a “multistep process” to review a district court’s
decision to continue a trial without a defendant. See United States
v. Sterling, 738 F.3d 228, 234 (11th Cir. 2013). First, we review any
constitutional or statutory interpretation by the district court de
novo. United States v. Curbelo, 726 F.3d 1260, 1271–72, 1276 (11th
Cir. 2013). Next, we review the court’s factual findings about the
voluntariness of a defendant’s absence for clear error and, if
voluntary, the decision that there existed “a controlling public
interest” to proceed for abuse of discretion. United States v.
Bradford, 237 F.3d 1306, 1311 (11th Cir. 2001). Finally, if the court
did err, we consider whether the error was harmless beyond a
reasonable doubt. Id.; United States v. Novaton, 271 F.3d 968, 999
(11th Cir. 2001).
       For Truley’s removal from his sentencing hearing, we
review only for plain error because his counsel did not object. See
Fed. R. Crim. P. 52(b); United States v. Mosquera, 886 F.3d 1032,
1043 (11th Cir. 2018); United States v. Phillips, 834 F.3d 1176, 1183
(11th Cir. 2016). Plain error requires a defendant to show: “(1)
error (2) that is plain and (3) affects substantial rights.” Mosquera,
886 F.3d at 1043 (quotation omitted). If those three are shown, we
may grant relief if we conclude that the error had a “serious effect
on the fairness, integrity or public reputation of judicial
USCA11 Case: 21-14352            Date Filed: 11/10/2022         Page: 7 of 15




21-14352                   Opinion of the Court                               7

proceedings.” Greer v. United States, 141 S. Ct. 2090, 2096–97
(2021) (quotation omitted).
                                      III.
       Truley claims that each time he was removed, that absence
violated both his Fifth Amendment due process right and his right
to be present under Rule 43.
       Under the Due Process Clause, a defendant has a “right to
be present at any stage of the criminal proceeding that is critical to
its outcome if his presence would contribute to the fairness of the
procedure.” Novaton, 271 F.3d at 998 (quotation omitted). Under
Rule 43, a defendant’s right to be present extends to specified
proceedings: the initial appearance and arraignment, the plea,
every trial stage, and sentencing. Id.; Fed. R. Crim. P. 43(a). Rule
43 rights do not extend to “every hearing or conference” that
happens to be relevant. Mosquera, 886 F.3d at 1043 (quotation and
emphasis omitted). 3
        A defendant may also voluntarily waive his right to be
present under Rule 43. And Rule 43 rights are considered waived
if a defendant “persists in conduct that justifies removal” after the
court warns of potential removal for “disruptive behavior.” Fed.
R. Crim. P. 43(c)(1)(C). Disruptive behavior includes repeated
interruptions and refusal to cooperate with trial proceedings. See


3 We have declined to determine the exact overlap of Rule 43 and
constitutional sources of the right to be present. See Novaton, 271 F.3d at 998.
USCA11 Case: 21-14352          Date Filed: 11/10/2022        Page: 8 of 15




8                        Opinion of the Court                    21-14352

Sterling, 738 F.3d at 236–37. If a defendant waives his rights, a court
may continue the proceeding if there is, on balance, a controlling
public interest to continue without the defendant. Id.
                                    A.
       We first consider Truley’s partial absence from the hearing
on his motion to withdraw his guilty plea. As we review the court’s
decision to proceed in his absence, we will assume that we use the
same multistep process that applies for an absence from trial. 4
Truley alleges his absence deprived him of an opportunity to argue
that his earlier plea resulted from psychological harm and other
influences. Even assuming that the district court erred, the
government has met its burden to show beyond a reasonable doubt
that any error was harmless.
       In evaluating the harmlessness of an error, we examine
whether it had a “prejudicial effect” on the defendant, and an error
is harmless if it has “little, if any, likelihood of having changed the
result.” United States v. Roy, 855 F.3d 1133, 1167 (11th Cir. 2017);
Chapman v. California, 386 U.S. 18, 22 (1967). That standard is met
here. To succeed on his motion, Truley needed to show a “fair and


4 Because our holding here is based on harmless error, we need not decide
whether this multi-step process is always appropriate for an absence from a
motion to withdraw a guilty plea. We do not decide whether a hearing on a
motion to withdraw a guilty plea is a “critical proceeding” under the Due
Process Clause or part of Rule 43(a). Notably, the government agrees that we
should review with the same multistep process we would for a defendant’s
exclusion from trial.
USCA11 Case: 21-14352           Date Filed: 11/10/2022       Page: 9 of 15




21-14352                  Opinion of the Court                             9

just reason” to withdraw his plea. Fed. R. Crim. P. 11(d)(2)(B).
Considering this requirement, any error by the court was harmless
because it was unlikely to have changed the result of the hearing:
the court’s denial of Truley’s motion.
       This hearing was about Truley’s claim that his plea had
lacked factual basis, not about the circumstances surrounding his
plea. His motion claimed that it was “fair and just” to withdraw
his plea because at the plea hearing Truley had stated that the
object that had been brandished “has not been proven to possess
the distinctive characteristics” of a firearm. This was the question
under consideration; the hearing was not an evidentiary hearing
about duress or other influences. To qualify for such an
evidentiary hearing, Truley would have needed to submit “specific
factual allegations, not directly contradicted in the record, of
circumstances undermining his plea.” United States v. Dabdoub-
Diaz, 599 F.2d 96, 99 (5th Cir. 1979). 5 He did not.
      As a result, the hearing was not evidentiary—the court
needed only a copy of the plea transcript to evaluate Truley’s claim
that he never admitted to brandishing a firearm. The court
ultimately decided that Truley “did admit to the facts underlying
the charge of brandishing a firearm” and added that the
government “would suffer serious prejudice if it had to retry this


5 In our en banc decision in Bonner v. City of Prichard, 661 F.2d 1206, 1209
(11th Cir. 1981), we adopted as binding precedent all decisions of the former
Fifth Circuit handed down before October 1, 1981.
USCA11 Case: 21-14352           Date Filed: 11/10/2022        Page: 10 of 15




10                        Opinion of the Court                      21-14352

case again” because a trial about one of the robberies had already
occurred. Given this reasoning, Truley’s presence could not have
aided the court’s analysis of the plea transcript. And the finding of
serious prejudice to the government from a retrial further reduces
the likelihood that Truley could have shown a “fair and just
reason” to withdraw his plea, even if he had been present during
his counsel’s initial argument.6
        Even if the hearing were instead about duress or other
influences, this likely would not have been a “fair and just reason”
under Rule 11(d)(2)(B). Courts adopt a “strong presumption” that
any earlier statements made during a plea colloquy are true.
United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994). At the
hearing, the court asked Truley whether anyone had “threatened
or forced” him to plead guilty, and he said, “No.” Asking about
threat or force is another—more accessible—way to ask about
duress. See Duress, Black’s Law Dictionary (11th ed. 2019)
(defining duress as “a threat of harm made to compel a person to
do something against his or her will or judgment”). The court did
not stop there. It continued to ask whether the plea was influenced

6 In addition, the fact that Truley had the chance to speak before his
interruptions lessens the likelihood of any prejudice from his removal. At the
beginning of the hearing, Truley’s attorney asked him whether he wanted to
go forward with the motion. Truley used the opportunity to give an almost
two-hundred-word “sovereign citizen” speech without mentioning anything
about duress or attempting to alter the basis for his motion. The court allowed
him to finish. He could have chosen to talk about his plea during this time,
but he did not.
USCA11 Case: 21-14352       Date Filed: 11/10/2022    Page: 11 of 15




21-14352               Opinion of the Court                       11

by threats or promises, which Truley also denied. Considering
these earlier representations, the court was unlikely to accept any
bare allegations to the contrary, even if Truley had somehow
amended his motion to add additional reasons to withdraw his
plea. See Dabdoub-Diaz, 599 F.2d at 99 (holding that a defendant’s
“conclusory allegation unsupported by specifics does not justify a
hearing to relitigate representations made by himself, his lawyer,
and the prosecutor in open court”).
       Finally, the presence of Truley’s counsel reinforces our
finding of harmless error. We have acknowledged that the
presence of counsel is a relevant factor in evaluating harm,
although not dispositive. See Novaton, 271 F.3d at 1000. When a
defendant’s presence alongside counsel would have been “useless,
or the benefit but a shadow” we have held that his presence is
unlikely to result in a more reliable hearing. United States v. Boyd,
131 F.3d 951, 954 (11th Cir. 1997) (quotation omitted).
       Truley and his counsel had ample opportunity to
communicate and develop their arguments. The record reflects
that the two had discussed the motion earlier that morning,
rendering it unlikely that Truley had anything legally relevant to
add. Even if Truley had something new to tell his counsel after he
was removed, he had the opportunity during the government’s
argument or before his counsel’s rebuttal. And although Truley
suggests that his counsel was unable to explain his allegation of
psychological duress, we have seen nothing in the record to suggest
that his attorney was not responsive to Truley’s requests or that he
USCA11 Case: 21-14352      Date Filed: 11/10/2022     Page: 12 of 15




12                     Opinion of the Court               21-14352

was incompetent in his representation. See Boyd, 131 F.3d at 954
(finding that the defendant’s presence would have been useless
despite the defendant’s “conclusory statement” that he could have
assisted his counsel).
        In short, Truley could not have carried his burden to show
a “fair and just reason” to withdraw. Given the narrow purpose of
this hearing, the court’s analysis of Truley’s motion, and the
presence of counsel, there was little likelihood that Truley’s
presence could have changed the result of the hearing. We
conclude that even if the court erred, Truley’s partial removal was
harmless error.
                                B.
       We now turn to Truley’s second removal, which fell during
his sentencing hearing, but before allocution and sentencing.
Sentencing hearings are critical proceedings for both due process
and Rule 43: defendants must get a chance to challenge the
accuracy of information, to argue about its reliability, and present
mitigating evidence. United States v. Jackson, 923 F.2d 1494, 1496–
97 (11th Cir. 1991); Fed. R. Crim. P. 43(a)(3). Even so, we conclude
that the district court did not plainly err in removing Truley
because he has not shown that any error affected his substantial
rights under the Due Process Clause or Rule 43.
       To prove plain error, a defendant must show that the error
affected his substantial rights, which “almost always requires that
the error must have affected the outcome of the district court
USCA11 Case: 21-14352       Date Filed: 11/10/2022     Page: 13 of 15




21-14352               Opinion of the Court                        13

proceedings.” United States v. Pena, 684 F.3d 1137, 1151 (11th Cir.
2012) (quotation omitted); see also United States v. De La Garza,
516 F.3d 1266, 1269 (11th Cir. 2008). Here, Truley has the burden
to explain how his presence could have affected his sentence. Pena,
684 F.3d at 1151.
        Truley recites several ways that he was allegedly harmed by
his absence from the sentencing hearing: he could not be heard on
any of the objections to his presentence report, he did not get “a
sense” of the district court’s view of the case, and he could not
listen to his father’s remarks. Truley also argues that if he had been
present, he would not have used his allocution time to talk about
his plea hearing. Instead, he implies that he would have said
something, but he claims that “[e]xactly what he could have said is
a matter of pure speculation.”
       Plain error requires more than “pure speculation.” Even if
we accept all these as sources of harm, Truley has not shown how
these would have affected the outcome of the hearing: a 231-month
sentence. If Truley was not heard on his objections, we need to
know which ones. If Truley needed a sense of the court’s views,
we need to know how he would have used this information. If
Truley would have changed his strategy in any way based on what
was said in his absence, we need to know how. Because Truley has
USCA11 Case: 21-14352             Date Filed: 11/10/2022     Page: 14 of 15




14                        Opinion of the Court                    21-14352

not explained how his absence harmed his rights, he has not carried
his burden. 7
       Even if Truley had explained how he were harmed, he
would run into a practical problem: he contributed to his
sentencing hearing despite his partial absence. Through his
counsel he made several objections, many of which the two had
discussed in earlier correspondences. Before his allocution, Truley
consulted his attorney during an eleven-minute recess. Through
counsel, he then requested a below guideline sentence of fourteen
years. Right after this request, he was allowed an allocution—
without a specified time restriction—and concluded: “That’s it.”
At any of these moments, Truley could have challenged the
sentencing evidence, reiterated his sentencing objections, or
presented new evidence. He never did.
       Because Truley has not explained how his presence could
have possibly changed the outcome of his sentencing hearing, he
has not shown that his substantial rights were affected. The district
court did not plainly err.
                              *        *     *




7 Truley also likely forfeited the argument by neglecting to explain how his
rights were affected. See Harner v. Soc. Sec. Admin., Comm’r, 38 F.4th 892,
899 (11th Cir. 2022) (“An appellant forfeits an issue when she raises it in a
perfunctory manner without supporting arguments and authority.”
(quotation omitted)).
USCA11 Case: 21-14352     Date Filed: 11/10/2022   Page: 15 of 15




21-14352              Opinion of the Court                       15

       Truley has not shown that his second removal was plain
error, and we find that any error in his first would have been
harmless. We AFFIRM Truley’s conviction and sentence.